                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

JERREMY RAY,                                     §
                                                 §
                Plaintiff,                       § CIVIL ACTION NO. 5:16-CV-00115-RWS-
                                                 § CMC
v.                                               §
                                                 §
WARDEN J. WILSON, ET AL.,                        §
                                                 §
                Defendants.                      §
                                                 §

                                             ORDER

        The Plaintiff Jerremy Ray, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§ 1983 complaining of violations of his constitutional rights. The case was referred to the United

States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the Amended Order for the

Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

       Plaintiff originally filed his complaint against numerous Defendants. The claims against

all Defendants except for Captain Studdard have been transferred or dismissed without prejudice.

Docket No. 42. After Captain Studdard was ordered to answer the lawsuit, the Texas Attorney

General advised the Court that Captain Studdard was no longer employed by the Texas Department

of Criminal Justice, and the Attorney General lacked authorization to file responsive pleadings on

her behalf. Docket No. 35. The Court issued process and directed the U.S. Marshal to serve

Captain Studdard at her last known address. Docket No. 38. Service was returned unexecuted

because Captain Studdard no longer resided at that address. Docket No. 40.

       On November 14, 2018, the Court issued an order giving Plaintiff until December 21, 2018,

to furnish a valid address for Captain Studdard or to show cause why the claims against Captain

Studdard should not be dismissed for failure to effect service of process. Docket No. 48 (citing
Kersh v. Derozier, 851 F.2d 1509, 1512 (5th Cir. 1988) (responsibility for effecting service

ultimately rests upon the plaintiff)). Plaintiff received the order on November 19, 2018, but has

not responded.

       On March 5, 2019, the Magistrate Judge issued a Report recommending dismissal of the

claims against Captain Studdard for failure to effect service of process. Docket No. 50 at 4. The

Magistrate Judge also recommended suspension of the statute of limitations for 120 days following

the entry of final judgment. Id.

       Plaintiff received a copy of the Magistrate Judge’s Report but filed no objections thereto;

accordingly, he is not entitled to de novo review by the District Judge of those findings, conclusions

and recommendations, and except upon grounds of plain error, he is barred from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Association, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants.’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).

It is accordingly

       ORDERED the Report of the Magistrate Judge (Docket No. 50) is ADOPTED as the

opinion of the District Court. It is further

       ORDERED the Plaintiff’s claims against the Defendant Captain Studdard are

DISMISSED WITHOUT PREJUDICE for failure to effect service of process. It is further



                                               Page 2 of 3
       ORDERED the statute of limitations on the Plaintiff’s claims against Captain Studdard is

SUSPENDED for a period of 120 days following the date of entry of final judgment in this case.

Should Plaintiff ascertain a current and valid address for Captain Studdard within this period, he

may refile his lawsuit or seek the reopening of the present one.

      So ORDERED and SIGNED this 8th day of July, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                           Page 3 of 3
